Porter, J.
delivered the opinion of the court. This suit was commenced by attachment, to recover certain notes delivered by Hanna to the garnishees, agents for Lóring,. *277defendant. It is the opinion of the court, that the plaintiITh have misconceived their remedy. Attachment is not given by our law to compel the delivery of a specific thing. In the present case, an action could have been brought directly against the person in whose hands the obligations were placed.
East'n District.
April, 1822.
Seghers for plaintiff, Maybin for defendant,
It is true, the petition states the plaintiffs demand in the alternative ; the notes or the value of them. If we agreed with the counsel for appellee, that this averment authorized the attachment, then another difficulty presents itself. The citation, or rather the notice which the law has substituted in place of it, has not been served, according to the provision of the act of assembly on this subject, consequently the whole of the subsequent proceeding have been irregular, and the petition must be dismissed, 10 Martin, 472.
It is therefore ordered, adjudged and decreed, that the judgment of the parish court be annulled, avoided and reversed, and that there be judgment for the defendant, as in case of non-suit, with costs in both courts.